[Cite as Hatfield v. Hatfield, 2022-Ohio-737.]




                                   IN THE COURT OF APPEALS
                           FIRST APPELLATE DISTRICT OF OHIO
                                   HAMILTON COUNTY, OHIO




JENNIFER HATFIELD,                               :   APPEAL NO. C-210295
                                                     TRIAL NO. DR1901615
        Plaintiff-Appellee,                      :

                                                 :     O P I N I O N.
  VS.
                                                 :

NATHAN HATFIELD,                                 :

      Defendant-Appellant.                       :




Appeal From:        Hamilton County Court of Common Pleas, Domestic Relations
                    Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 11, 2022



Ryan L. Debra, for Plaintiff-Appellee,

Cornetet, Meyer, Rush & Stapleton and Karen P. Meyer, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Presiding Judge.

       {¶1}   Defendant-appellant Nathan Hatfield (“father”) appeals the judgment

of the Hamilton County Court of Common Pleas, Domestic Relations Division,

raising two assignments of error for our review concerning the trial court’s allocation

of parenting time. For the reasons that follow, we overrule both assignments of error

and affirm the judgment of the domestic relations court.

                     Factual and Procedural Background

       {¶2}   Father and plaintiff-appellee Jennifer Hatfield (“mother”) were

married in October 2013 and have two children together: D.H. and L.H. D.H. was

born in September 2015. D.H. is on the autism spectrum and struggles with

transitions and schedule changes. L.H. was born in April 2019. L.H. was born

prematurely, spent several months in the neonatal intensive care unit prior to being

discharged from the hospital, and requires ongoing therapy to address

developmental delays. Father left the family home on or about July 31, 2019, shortly

after L.H. came home from the hospital.

       {¶3}   Mother filed for divorce on August 29, 2019. The parties reached a

negotiated settlement on property issues and agreed to shared parenting, but did not

agree on the allocation of parenting time. Each party submitted a shared-parenting

plan to the court. Father’s plan sought equal parenting time with overnights, while

mother’s plan included less overnights for father. Gina Iames, the parenting

investigator, recommended a different schedule as well after completing a brief

investigation focused solely on parenting time. Her schedule alternated between two

weeknight overnights for father on week one, followed by one weeknight overnight

and a full weekend on week two. Iames testified that she formulated this schedule


                                          2
                    OHIO FIRST DISTRICT COURT OF APPEALS




“basically from what the parents told me they wanted for parenting time.” After

considering these plans and the testimony of the parties, the domestic relations court

found the following parenting schedule to be in the best interest of the children:

       Father shall have parenting time each Tuesday and Thursday

       beginning at 4:00pm and ending at 7:30pm. In addition, Father shall

       have parenting time every other weekend beginning at [sic] Friday at

       4:00pm until Sunday at 6:00pm.

Pursuant to R.C. 3109.04(D), the court stated in its March 18, 2021 entry on

parenting time that, “Mother shall prepare a shared parenting plan incorporating the

agreements of the parties and this entry and submit said plan to the Court by April 1,

2021 at 12:00pm.” Then, on April 9, 2021, the court entered the decree of shared

parenting with time allocated as set forth in the shared-parenting plan.

       {¶4}   In two assignments of error, father contests this schedule and

contends that he should have been given more parenting time.

                            First Assignment of Error

       {¶5}   In his first assignment of error, father argues the domestic relations

court abused its discretion by allocating parenting time “in violation of the parties’

agreement and wishes” by rejecting the schedule proposed by the parenting

investigator and “arbitrarily choos[ing] an entirely different schedule which gives the

children substantially less time to be parented by their Father.”

       {¶6}   We review the domestic relations court’s decision on issues related to

parental rights and responsibilities for an abuse of discretion. In re K.S., 1st Dist.

Hamilton No. C-190754, 2020-Ohio-6863, ¶ 7, citing Miller v. Miller, 37 Ohio St.3d

71, 74, 523 N.E.2d 846 (1988), and Cwik v. Cwik, 1st Dist. Hamilton No. C-090843,

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS




2011-Ohio-463, ¶ 41; see Hoskins v. Hoskins, 1st Dist. Hamilton Nos. C-120130 and

C-120213, 2013-Ohio-1126, ¶ 11 (“[t]he trial court has broad discretion when setting a

parenting schedule”). This court has stated that:

       [t]he discretion which a trial court enjoys in custody matters should be

       accorded the utmost respect, given the nature of the proceeding and

       the impact the court’s determination will have on the lives of the

       parties concerned. The knowledge a trial court gains through

       observing the witnesses and the parties in a custody proceeding cannot

       be conveyed to a reviewing court by a printed record.

In re K.S. at ¶ 7, quoting Miller at 74. Only in cases where the “court’s decision

regarding the child’s best interests is not supported by competent, credible evidence”

should we find an abuse of discretion. In re K.S. at ¶ 7, quoting In re D.M., 1st Dist.

Hamilton No. C-140648, 2015-Ohio-3853, ¶ 11.

       {¶7}    Once a domestic relations court determines shared parenting is

appropriate, it must also determine an appropriate plan for shared parenting. “The

allocation of parenting time is a ‘term’ of a shared parenting plan,” and must be in

the children’s best interest. Bishop v. Bishop, 4th Dist. Washington No. 08CA44,

2009-Ohio-4537, ¶ 35, quoting Herdman v. Herdman, 3d Dist. Marion No. 9-08-32,

2009-Ohio-303, ¶ 6. See R.C. 3109.04(D)(1)(a). When both parties submit shared-

parenting plans, as is the case here, the court will review the plans to determine

which of the plans, if any, are in the best interest of the children. R.C.

3109.04(D)(1)(a)(ii). If neither plan is in the children’s best interest, the court can

order changes to the plans submitted by the parents. Id. Once the revised plan is

submitted, the court may approve it if is in the best interest of the children. Id.

                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS




       {¶8}     In determining the best interest of the children, the court should

consider the following factors:

       (a) The wishes of the child’s parents regarding the child’s care;

       (b) * * * the wishes and concerns of the child, as expressed to the

       court;

       (c) The child’s interaction and interrelationship with the child’s

       parents, siblings, and any other person who may significantly affect

       the child’s best interest;

       (d) The child’s adjustment to the child’s home, school, and

       community;

       (e) The mental and physical health of all persons involved in the

       situation[.]

R.C. 3109.04(F)(1)(a) – (e).

       {¶9}     After considering testimony from the parties, and reviewing the

submitted plans, the court issued its own schedule, and provided its reasoning for

setting the schedule in its entry on parenting time. The court stated that “the

children will develop the best relationship possible with both parents if their

schedules and routines are solidified with minimal transitions.” The court went on to

state that “[d]espite Mother’s willingness to compromise and allow Father school

overnights, it is clearly in the children’s best interest to have a consistent weekly

schedule.” The court found that “Mother’s home is better suited for” “calm and

predictable” overnights. In support of that finding, the court noted that “[t]he

children are more familiar with the marital home,” and that “Mother’s home is closer

to school, and closer to their maternal family.” The court also found that “[t]here is

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS




no indication that equal parenting time would be in the best interest of the children.”

In support of this finding, the court noted that “Father’s testimony focused far more

on [D.H.] than it did on [L.H.]” The court stated that father’s bond with L.H. seemed

“strained by Father’s diminished presence in [L.H.’s] life.” The court also noted its

belief “that Father had a stronger interest in reducing his child support obligation

than an interest in quality time and care-taking of the children.” The court stated,

“For example,” father seemed to believe that when the children were sleeping, it is

not “ ‘actual parenting time,’ ” which “contradicts the reality of caring for small

children in the middle of the night.”

       {¶10} Father argues that the court’s allocation of parenting time is arbitrary

and unsupported by any facts establishing that it is in the best interest of the

children. Father specifically objects to three of the court’s findings relied upon in

reaching its decision.

       {¶11} First, father claims that if the court aimed to set a schedule that

minimized transitions, then “clearly the parenting investigator’s recommendations

are superior.” While the schedule set by the court may have increased the amount of

transitions, the court noted in its entry that it also allows the children to have the

desired “consistent weekly schedule,” in which they can sleep in the same bed each

weeknight. Mother testified that she felt it was important for D.H. to “sleep in the

same bed every night and be able to * * * get to school on time and not get anxiety

with getting ready for school in the morning.” Mother also testified that D.H. would

sometimes have “sudden outbursts,” if there is a change to a routine. Father

recognized D.H.’s “need for consistency,” but said that “[i]f you take the time to

explain to him what is happening and if I ask, he usually, his answer is [literally], oh,

                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS




okay.” It is clear that minimizing transitions was not the only consideration of the

court in constructing its parenting schedule. Rather, the court found that it was in the

children’s best interest to have a “consistent weekly schedule” with “calm and

predictable” overnights.

       {¶12} Second, father argues “[n]o facts were submitted to support[] [the]

statement” that “[t]he children are more familiar with the marital home.” Mother

testified that D.H. calls the marital home, “home,” and calls father’s apartment,

“daddy’s place.” Mother also testified that D.H.’s school is “literally one minute from

the [marital home],” and that father’s home was approximately 30 minutes away.

Mother further testified that the children’s maternal grandmother’s (“grandmother”)

lives four or five minutes from the marital home and watches them weekly. Mother

testified that grandmother “has watched [the children] since they were born,” and

has a close relationship with them. Mother claimed that grandmother or other

nearby family members would be there “in a pinch” “if something were to happen.”

Mother stated that she was unsure who father would be able to call in a similar

situation.

       {¶13} Father contends that the children are familiar with both residences

because they have been parented at both since the separation. He notes that L.H.

“had been parented by both of her parents at separate residences all her life save the

first four months.” Father testified that he has a crib and a twin bed for the children

at his apartment; and that the children enjoy taking walks in his neighborhood and

watching movies together when they are with him.

       {¶14} Based on the testimony presented, it was reasonable for the court to

find that the children were more familiar in the home where they have spent the

                                           7
                   OHIO FIRST DISTRICT COURT OF APPEALS




majority of their childhood, and where they are in close proximity to their school and

their relatives. While the testimony does not indicate that the children are by any

means “unfamiliar” with father’s home, the court’s finding that the children were

more familiar in the marital home was based on competent and credible evidence

and was not abuse of discretion.

       {¶15} Third, father argues that the court’s finding that his bond with L.H.

was strained was not supported by the facts. On this point, much of the testimony

concerned mother’s and father’s respective attendance at L.H.’s therapy sessions.

Mother testified that she attended every therapy session. However, father admitted

that his attendance was not consistent.

       {¶16} Testimony also demonstrated that father left the marital home within

days of L.H. arriving home from the hospital—and he has been out of the marital

home ever since. The court asked father about his relationship with L.H., stating, “I

have to tell you I haven’t heard—you didn’t give any testimony about your interaction

with your daughter. Have you bonded with her?” Father acknowledged that his

testimony had focused more on D.H., and stated that “I had a hard time initially, if

I’m being candid, bonding with [L.H.] in those first months that she was home just

due to the limited interaction that I had with her.” Father went on to testify about

L.H.’s development stating that “as she has kind of grown and developed, she loves

to sing, likes to sing and dance, and watch Baby Shark.” The court’s finding that

father’s bond with L.H. was strained was supported by the testimony.

       {¶17} After reviewing the record, we find the court’s parenting schedule was

based on competent and credible evidence and was not an abuse of discretion.



                                          8
                      OHIO FIRST DISTRICT COURT OF APPEALS




                             Second Assignment of Error

        {¶18} Father’s second assignment of error states that “the trial court erred in

dismissing the recommendations of the parenting counselor to which both parties

had agreed in favor of a schedule which was not agreed upon by the parties or

recommended by the parenting counselor.”

        {¶19} First, the record does not show that the parties agreed to the proposed

schedule of the parenting investigator. Although the record shows that mother was

willing to compromise, it is clear that the parties had not yet agreed on parenting

time. In the March 17, 2021 hearing on parenting time, the court began the hearing

by stating, “the reality is mom and dad are both agreeing to Mother’s Shared

Parenting Plan with the Court deciding child support and parenting time. So in the

Court’s decision, * * * when I come up with child support and [a] parenting time

schedule that is sent to you, * * * I guess you can insert that in Mother’s Shared

Parenting Plan and then get the parties to sign it, and that would be complete. So can

I—can we put that on the record, saying that’s what we are doing?” After the parties

agreed, the court reiterated, “[s]o we just need to do child support and parenting

time. All right.”1

        {¶20} Second, a court may reject a parenting investigator’s proposed

schedule if the court does not believe the schedule is in the best interest of the

children. Hoskins v. Hoskins, 1st Dist. Hamilton Nos. C-120130 and C-120213, 2013-

Ohio-1126, ¶ 10-11. Because the domestic relations court must consider the best




1 In its entry on parenting time, the court stated, “The parties have agreed to shared parenting.

The only remaining issues for the Court to determine is the shared parenting time schedule and
the corresponding determination of child support.”
                                               9
                    OHIO FIRST DISTRICT COURT OF APPEALS




interest of the children above all else, it was not an abuse of discretion to reject the

parenting investigator’s schedule and to issue its own schedule.

       {¶21} For the foregoing reasons, we overrule father’s first and second

assignments of error and affirm the judgment of the domestic relations court.


                                                                   Judgment affirmed.

WINKLER and BOCK, JJ., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                          10